Exhibit 10.1
EXECUTION VERSION
THIRD LIMITED WAIVER
          THIRD LIMITED WAIVER (this “Limited Waiver”) dated effective as of
May 4, 2009 executed by Beazer Homes USA, Inc., a Delaware corporation (the
“Borrower”), the lenders party hereto (the “Lenders”) and the other parties
hereto.
          WHEREAS, the Borrower, Wachovia Bank, National Association, as agent
(the “Agent”), the Lenders and the other lenders party thereto are party to that
certain Credit Agreement dated as of July 25, 2007 (as amended, supplemented, or
modified from time to time, the “Credit Agreement”; terms defined in the Credit
Agreement are used herein as defined therein);
          WHEREAS, the Credit Agreement provides that the Minimum Consolidated
Tangible Net Worth Level drops to Level III if the Borrower’s Consolidated
Tangible Net Worth falls below $250,000,000;
          WHEREAS, Sections 6.07 and 6.08 of the Credit Agreement restrict the
Borrower and the Guarantors from making Investments and guaranties but provides
for certain exceptions, including the exceptions set forth in clauses (13) and
(14) of Section 6.07 and clause (3) of Section 6.08 (collectively, the “CTNW
Basket Exception”); and
          WHEREAS, the Borrower has requested that the Required Lenders waive
and amend the Credit Agreement, and the Required Lenders are agreeable to such
request but only upon the terms and subject to the conditions set forth herein;
          NOW, THEREFORE, in consideration of the premises and the mutual
agreements contained herein, and for other valuable consideration the receipt of
which is hereby acknowledged, the Borrower and the Required Lenders agree as
follows:
          Section 1. Limited Waiver. Subject to the terms and conditions set
forth herein, but with effect on and after the date hereof, the Lenders hereby
waive any Default or Event of Default that may have occurred prior to the date
hereof (or that may occur during the Waiver Period (as defined below)) under
Section 6.07 or 6.08 as a result of the CTNW Basket Exception being exceeded.
The “Waiver Period” shall be the period from and including the date hereof
through and excluding the earliest of (i) the date of the occurrence of any
other Default, (ii) August 15, 2009 and (iii) the date that the Borrower
delivers financial statements for the quarter ending June 30, 2009 pursuant to
Section 5.08(1).
          Section 2. Future Investments. Notwithstanding anything to the
contrary in the Credit Agreement, during the Waiver Period, the Borrower and the
Guarantors shall, in addition to any other exceptions provided for in the Credit
Agreement, be permitted to make Investments of the type set forth in clauses
(13) and (14) of Section 6.07 and to incur obligations of the type set forth in
clause (3) of Section 6.08 so long as the aggregate amount of all such
Investments

 



--------------------------------------------------------------------------------



 



and other obligations made or incurred in reliance on this exception during the
Waiver Period does not exceed $55,000,000.
          Section 3. Minimum CTNW Level. Notwithstanding anything to the
contrary in the Credit Agreement, during the Waiver Period, the Minimum
Consolidated Tangible Net Worth Level shall be Level II, regardless of the
actual level of the Borrower’s Consolidated Tangible Net Worth.
          Section 4. Facility Size. The definition of Aggregate Commitment is
hereby permanently amended by replacing the reference therein to “$250,000,000”
with the amount “$150,000,000”.
          Section 5. Minimum CTNW Covenant. (i) Section 7.01 shall be amended by
replacing the phrase “maintain at all times” with the phrase “, as of the last
day of each fiscal quarter, maintain” and (ii) the definition of “Consolidated
Tangible Net Worth” shall be amended by replacing the phrase “all determined as
of such date” with the phrase “all determined as of the last day of the most
recently ended fiscal quarter for which financial statements have been delivered
(or were required to have been delivered) pursuant to Section 5.08(1) or (2)”.
          Section 6. Cash in Borrowing Base. Notwithstanding anything to the
contrary in the Credit Agreement (including Section 2.01.2(b)(iii) thereof),
during the Waiver Period, the Borrower shall not be entitled to request the
release of the Agent’s Lien on any Unrestricted Cash included in the Secured
Borrowing Base.
          Section 7. Borrowing Restriction. Notwithstanding anything to the
contrary in the Credit Agreement, during the Waiver Period, the Borrower shall
not be entitled to make any Borrowing of Loans (it being understood that this
restriction shall not limit the Borrower’s ability to request and obtain
Facility Letters of Credit).
          Section 8. Defaulting Lenders. The Credit Agreement shall be amended
by:
          (i) Adding the following new definition immediately following the
definition of Default in Section 1.01:
          “‘Defaulting Lender’ means any Lender that has (a) failed to fund any
portion of its Loans or participations in Facility Letters of Credit within
three (3) Business Days of the date required to be funded by it hereunder, which
failure has not been cured, (b) otherwise failed to pay to the Agent or any
other Lender any other amount required to be paid by it hereunder within three
(3) Business Days of the date when due, unless the subject of a good faith
dispute, which failure has not been cured, or (c) (i) become insolvent or has a
parent company that has become or is insolvent or (ii) become the subject of a
bankruptcy or insolvency proceeding, or has had a receiver, conservator, trustee
or custodian appointed for it, or has taken any action in furtherance of, or
indicating its consent to, approval of or acquiescence in any such proceeding or
appointment or has a parent company that has become the subject of a bankruptcy
or insolvency proceeding, or has had a receiver, conservator, trustee or
custodian appointed for it, or has taken any

-2-



--------------------------------------------------------------------------------



 



action in furtherance of, or indicating its consent to, approval of or
acquiescence in any such proceeding or appointment.”
          (ii) Adding the following new Section 2.22.15 to the Credit Agreement:
          “Section 2.22.15 Defaulting Lenders. Notwithstanding any provision of
this Agreement to the contrary, if any Lender becomes a Defaulting Lender, then
the following provisions shall apply for so long as such Lender is a Defaulting
Lender:
          (a) Subject to the provisions of Section 2.22.15(c), if any Facility
Letter of Credit Obligations are outstanding at the time a Lender is a
Defaulting Lender, the Borrower shall within three (3) Business Days following
notice by the Agent cash collateralize such Defaulting Lender’s Facility Letter
of Credit Obligations by paying to the Agent an amount in immediately available
funds equal to such Defaulting Lender’s Facility Letter of Credit Obligations,
which funds shall be held in the Facility Letter of Credit Collateral Account in
accordance with Section 2.22.13 for so long as such Facility Letter of Credit
Obligations are outstanding and such Lender is a Defaulting Lender;
          (b) Subject to the provisions of Section 2.22.15(c), no Issuer shall
be required to issue, amend (other than to reduce) or increase any Facility
Letter of Credit unless cash collateral has been provided by the Borrower in
accordance with Section 2.22.15(a); and
          (c) Notwithstanding the provisions of Sections 2.22.15(a) and (b), if
within three (3) Business Days following the Agent’s notice under
Section 2.22.15(a) the Borrower shall by notice to the Agent advise the Agent
that the Borrower intends to effect the assignment by such Defaulting Lender of
all of its right, title and interest under this Agreement to a Person that is
not a Defaulting Lender (subject to and in accordance with the provisions of
Section 11.02), the date by which the Borrower shall be required to comply with
the provisions of Section 2.22.15(a) shall be extended to the 14th day after the
date of the Agent’s notice; provided, however, that such extension shall not
extend the date by which the Borrower is obligated to cash collateralize
Facility Letters of Credit pursuant to any other provisions of this Agreement. A
Defaulting Lender shall not be obligated to assign its interest under this
Agreement except to the extent that the provisions of Section 2.20 require an
assignment.
          (iii) Amending Section 8.01 by inserting the following sentence
immediately after the first sentence of clause (v) thereof:
          “If the Borrower is required to provide an amount of cash collateral
pursuant to Section 2.22.15, such amount shall be returned to the Borrower from
the Facility Letter of Credit Collateral Account from time to time to the extent
that no Event of Default is continuing and either the amount deposited shall
exceed the Defaulting Lender’s Facility Letter of Credit Obligations or if such
Lender ceases to be a Defaulting Lender.”
          Section 9. Conditions Precedent. This Limited Waiver shall become
effective, as of the date hereof, upon (a) the execution and delivery of this
Limited Waiver by the Borrower and the Required Lenders, (b) the execution and
delivery of the Acknowledgement and

-3-



--------------------------------------------------------------------------------



 



Consent in the form set forth in Exhibit A hereto from each Guarantor and
(c) receipt by each Lender executing this Limited Waiver of a fee in immediately
available funds in an amount as set forth in the Borrower’s waiver request
letter to the Agent dated April 13, 2009 and posted on Intralinks.
          Section 10. Representations. The Borrower hereby represents and
warrants to the Agent and the Lenders that (a) the representations and
warranties contained in the Credit Agreement and the other Loan Documents are
true and correct in all material respects on and as of the date hereof (after
giving effect to this Limited Waiver) as if made on and as of the date hereof
(except where such representations and warranties expressly relate to an earlier
date in which case such representations and warranties were true and correct in
all material respects as of such earlier date); provided that the
representations and warranties contained in Section 4.04 (Financial Statements),
Section 4.06 (Other Agreements), Section 4.07 (Litigation), Section 4.14 (Law;
Environment) and Section 4.17 (Accuracy of Information) shall be deemed to be
made as set forth in the Credit Agreement except that such representations and
warranties shall be deemed to be made with an exception for the matters
identified in the Borrower’s Annual Report on Form 10-K for the fiscal year
ended September 30, 2007, and (b) after giving effect to this Limited Waiver, no
Default has occurred and is continuing.
          Section 11. Waiver of Claims. The Borrower acknowledges that the Agent
and Lenders have acted in good faith and have conducted themselves in a
commercially reasonable manner in their relationships with the Borrower and the
Guarantors in connection with this Limited Waiver and in connection with the
Credit Agreement and the other Loan Documents, the Borrower hereby waiving and
releasing any claims to the contrary. The Borrower, on its own behalf and on
behalf of each of its Affiliates, releases and discharges the Agent and Lenders,
all Affiliates of the Agent and Lenders, all officers, directors, employees,
attorneys and agents of the Agent and Lenders or any of their Affiliates, and
all of their predecessors in interest, from any and all claims, defenses and
causes of action arising out of or related to the Loan Documents, whether known
or unknown, and whether now existing or hereafter arising, including without
limitation, any usury claims, that have at any time been owned, or that are
hereafter owned, in tort or in contract by the Borrower or any Affiliate of the
Borrower and that arise out of any one or more circumstances or events that
occurred prior to the date of this Limited Waiver.
          Section 12. Miscellaneous. Except as herein provided, the Loan
Documents shall remain unchanged and in full force and effect. The waivers and
amendments set forth herein are not meant to be waivers or amendments of any
other terms or provisions of the Credit Agreement. The Agent and the Lenders
expressly reserve all of their rights and remedies with respect to any other
present or future Default arising under the Credit Agreement (whether or not
related to the matters addressed in this Limited Waiver). This Limited Waiver
may be executed in any number of counterparts, all of which taken together shall
constitute one and the same instrument and any of the parties hereto may execute
this Limited Waiver by signing any such counterpart. This Limited Waiver shall
be construed in accordance with and governed by the law of the State of New
York, without regard to the conflict of laws principles thereof. Any provision
of this Limited Waiver which is prohibited or unenforceable in any jurisdiction
shall, as to such jurisdiction, be ineffective to the extent of such prohibition
or unenforceability without in-

-4-



--------------------------------------------------------------------------------



 



validating the remaining provisions of this Limited Waiver or affecting the
validity or enforceability of such provision in any other jurisdiction.

-5-



--------------------------------------------------------------------------------



 



          IN WITNESS WHEREOF, the parties hereto have caused this Limited Waiver
to be duly executed and delivered as of the day and year first above written.

                  BEAZER HOMES USA, INC., as Borrower    
 
           
 
  By:   /s/ Allan P. Merrill    
 
           
 
      Name: Allan P. Merrill    
 
      Title: Executive Vice President    
 
                WACHOVIA BANK, NATIONAL ASSOCIATION, as Agent    
 
           
 
  By:        
 
           
 
  Name:        
 
           
 
  Title:        
 
           
 
                WACHOVIA BANK, NATIONAL ASSOCIATION, as a Lender    
 
           
 
  By:        
 
           
 
  Name:        
 
           
 
  Title:        
 
           
 
                CITIBANK, N.A., as a Lender    
 
           
 
  By:   /s/ Marni McManus    
 
           
 
  Name:   Marni McManus    
 
  Title:   Director    
 
                BNP PARIBAS, as a Lender    
 
           
 
  By:        
 
           
 
  Name:        
 
           
 
  Title:        
 
           
 
           
 
  By:        
 
           
 
  Name:        
 
           
 
  Title:        
 
           

Third Limited Waiver Signature Page

 



--------------------------------------------------------------------------------



 



                  THE ROYAL BANK OF SCOTLAND, as a Lender    
 
           
 
  By:   /s/ Jay Um    
 
           
 
  Name:   Jay Um    
 
  Title:   Vice President    
 
                GUARANTY BANK, as a Lender    
 
           
 
  By:   /s/ Amy Satsky    
 
           
 
  Name:   Amy Satsky    
 
  Title:   Senior Vice President    
 
                REGIONS FINANCIAL CORPORATION, as a Lender    
 
           
 
  By:   /s/ Ronny Hudspeth    
 
           
 
  Name:   Ronny Hudspeth    
 
  Title:   SR. Vice President    
 
                JPMORGAN CHASE BANK, N.A., as a Lender    
 
           
 
  By:   /s/ Kimberly Turner    
 
           
 
  Name:   Kimberly Turner    
 
  Title:   Executive Director    
 
                CITY NATIONAL BANK, a national banking association,
as a Lender    
 
           
 
  By:   /s/ Xavier Barrera    
 
           
 
  Name:   Xavier Barrera    
 
  Title:   Vice President    
 
                PNC BANK, N.A., as a Lender    
 
           
 
  By:   /s/ Douglas G. Paul    
 
           
 
  Name:   Douglas G. Paul    
 
  Title:   Senior Vice President    

Third Limited Waiver Signature Page

 



--------------------------------------------------------------------------------



 



                  UBS LOAN FINANCE, LLC, as a Lender    
 
           
 
  By:   /s/ Marie A. Haddad    
 
           
 
  Name:   Marie A. Haddad    
 
  Title:   Associate Director, Banking Products Services, US    
 
           
 
  By:   /s/ Mary E. Evans    
 
           
 
  Name:   Mary E. Evans    
 
  Title:   Associate Director, Banking Products Services, US    
 
                COMERICA BANK, as a Lender    
 
           
 
  By:   /s/ David J. Campbell    
 
           
 
  Name:   David J. Campbell    
 
  Title:   Senior Vice President    

Third Limited Waiver Signature Page

 